TERRENCE    LEON
            ATTORNEY AT LAW
                            HOLMES
                                                                                                                                        FILED IN
                                                     455 Milam Street                                                            1st COURT OF APPEALS
                                                Beaumont, Texas 77701-4914                                                           HOUSTON, TEXAS
                                                           (409)   8326041
                                                                                                                                 10/5/2015 5:12:49 PM
                                                                                                                                 CHRISTOPHER A. PRINE
June   8th.   2015                                                                                                                       Clerk



CERTIFIED MAIL:                              70l0l8700002080l342-4
'l‘DCJ#   01967053
EARL WILMORE
Gist Unit
3295 FM 3514
Beaumont, TX 77705

          RE:            EARL WILMORE vs THE STATE OF TEXAS
                         APPEAL NO:                  01-15-00027-CR
                         TRIAL CT. NO:                13-17241



Dear   EARL WILMORE,
Enclosed please ﬁnd a copy of the clerk’s record and reponer’s record                                  in the           above—mentioned
matter.




                                                                                           ~ﬁ
Thank you          for   your time and attention      in this matter.


                                u

Sincerely,




                                                                                                                                                                            ~~
/s/Terrence Leon Holmes
Terrence Leon Holmes
Attorney      at   Law                 ~~
                                             SENDER: COMPLETE           THIS   SECTION
                                                                                                 ~~~              COr".?F'LEfE THIS   srer/on on on/x/cm’


                                                                                                                                                                            “W
                                         I Pomplete Iten_xs1.2.apda.A|so complete                 2:-.            A.
                                                                                                             ~~
mvmbj
                                                                                                                    W60
                                                                                                             ~
                                        ~~
                                                                                                         ‘
                                         . $i'.?.‘y;'u5‘;1Z.T"nﬁd°§l}?:°.;’ss“o‘1°f‘$L’°,m.se'
                                           somatwecanremrnmscardloyou.                                                      .7                                              DMd'°f°°°
                                         '                                                                        B.                 (as ‘‘a                    °'    °°‘°"°°'"°~
                                              ::‘::“.;2':°°:.'**,;:‘c:'t:;,°:n%:.;f"°m~'v'°°°-
                                                                                                                                              0/»;
Imclosure
 _




                                         1.   Anacuemaresseano:
                                                                                                       ‘       0-      lsdgslwerya-sareenume»av{namman17                    D Yes
                                                                                           W
                                                                                                                       KYES. enter delivery address      bum;               [3       Na
                                               Earl Ldnlmore
                                                                    _
                                                                                                                                      -                                     -.




                                                TD6T# 1907053
                                               Gus: $5.12 ‘J2,-,o                                                                W
                                                                                                                                                                                                        .



                                                                                                             __a


                                                                  FM           351"!                                     eenmsauan        Dexpuuuuu
                                                                                                                                          D
                                                                                                                                                                                 ,
                                                                                                                                                                                     .
                                                                                                                                                                                           .

                                                                                                                                                                                          .-    ~
                                                                                                                                                                                                        '5’
                                                                                                                                                                                                                —




                                                 B¢QJAJV1(/Vlit,                Tl-<                                   U|nsumdMall        D23‘:
                                                                              77705
                                                                                                                                                                                     4.

                                                                                      mwmﬁmmmﬂnm
                                                                                                                                                                                               -_
                                                                                                                                                            -




                                                                        ,_/._.__._-——————-—— ENE‘-I
                                                                                                              ,,_                                                                                           .




                                                                                                                                                                                     '

                                        2.
                                                                                7U]:l'.l       L671]         DUDE BBB].                                                                                         9%



                                        -aSForm3811,FebruaIy2004                           pgmgsucmmmggodm                                _
                                                                                                                                                     ’

                                                                                                                                                                        T"
                                                                                                                                              -                      -,--
                                                                                                                                                                                                    I
                                                                                                                                                                                                                    ,'
        English                             Cuslomer Service            USPS Mobi|e                                                                           Reqnilev Sign In
                                                                                                                                                                       I




USPS Trackmg®                                                                                                             ﬁg              Customer Sanrice
                                                   -                                                                                                               )


                                                                                                                                                            We're“:


                                                                                                                            A
                                                                                                                            ,4,_.         Get Easy Tracking Updates
                                                                                                                                          Sign up coy My usps.
                                                                                                                                                                             )




    .         .   ~                *
                                       ,    70101B70000208013424



                  .,       .           -;      v       Monday,June15,2015




Foslal Product:                                                Features:
Fusl~CIass Man“?                                               CerlIﬁedAMai|"'               Return Receipt


    DATE & TIME                                                STATUS OF ITEM                   LOCATION

    June 15, 2015 6:46 am      .
                                                               Departed      USPS Facility      BEAUMONT. TX 77707




    June    14‘   2015 16.08                  pm                        3‘   “SP3 °"9"‘         BEAUMONT, TX 77707
                       ,




                  2015 10 17                  pm               Arm/ed   at   USPS Origin        NORTH
    June    12.
                                                                                                HOUSTON, TX 77315
                       ‘

                                                               Facmry

    June    12.   2015 6'20                  pm                Departed Post Ofﬁce             ‘BEAUMONT, TX 77706




                                                                                                                     ~
                       .




    June    12.   2015 4:38 pm
                       ,                                       Aosflptanoe                      BEAUMONT TX 77706




        ~
 Tracking (or rzceipt)                      number                                                                   Track an   yam packages    worn a dashboard
                                                                                                                     Nu   lrackvng   numbers necessary.
                                                                                                     Track
                                                                                                                                        My USPS
                                                                                                              It
                                                                                                                     Sign up for                    »